45 A.3d 982 (2012)
210 N.J. 477
TS1 EAST BRUNSWICK, LLC, Plaintiff-Petitioner,
v.
ZONING BOARD OF ADJUSTMENT OF the TOWNSHIP OF EAST BRUNSWICK and New Vornado/Saddle Brook, LLC, Defendants-Respondents.
C-996 September Term 2011, 070383
Supreme Court of New Jersey.
June 8, 2012.
It is ORDERED that the petition for certification is granted, limited to the issue of the quality of proofs required to satisfy the negative criteria for the issuance of a conditional use variance pursuant to N.J.S.A. 40:55D-70(d)(3).